Citation Nr: 0004901	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-35 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for bipolar 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to November 
1979.

This appeal stems from a September 1994 rating decision of 
the RO that denied entitlement to an increased disability 
evaluation for the veteran's service-connected bipolar 
disorder, evaluated at that time as being 10 percent 
disabling.  In an April 1998 rating decision the RO increased 
the evaluation to 30 percent.  Since this does not represent 
a grant of the full benefit, the appeal is properly 
continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 1998 the Board of Veterans' Appeals (Board) 
remanded this case for additional evidence, including to have 
the veteran undergo a new examination.  The required 
development has been completed to the extent necessary, and 
this case is now ready for appellate review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has shown severe impairment of his social and 
industrial adaptability, and has been unable to work for 
several years.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16(c) (1996), Part 
4, Diagnostic Code 9206 (1996) and Diagnostic Code 9432 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.  See also Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Since this case 
does not involve the initial rating assigned to the veteran's 
service-connected psychiatric disability, the Board shall not 
considered whether "staged ratings" are appropriate during 
the protracted appellate period in this case.  The question 
of the effective date of the 100 percent rating assigned 
herein is appropriate for the RO to decide in the first 
instance.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


I.  Facts

Service medical records reveal that the veteran complained of 
depression and lack of energy in September 1978.  He was 
hospitalized from July to September 1979 after presenting 
with a three-week history of agitation, lack of sleep, 
hostility, suicidal ideation and vague homicidal ideation.  
He had racing thoughts and speech, and was extremely 
tangential.  He was diagnosed with manic-depressive illness 
[bipolar disorder], manifested by psychomotor excitement, 
euphoria, inappropriate feelings of hostility and aggression 
towards others, increased sexual preoccupation, excessive 
spending, delusions of grandeur, impaired abstraction and 
impaired judgment.

Service connection was granted for manic depressive illness 
via a February 1980 rating decision.

VA examination, treatment and consultation reports, from 
approximately October 1980 to July 1999, have been obtained.

A December 1993 VA clinical record indicates that the veteran 
had been unable to work since June 1993, and would be unable 
to work through the end of July 1994.

A February 1994 VA clinical record indicates that the 
veteran's bipolar disorder was exacerbated for about one to 
one-and-a-half years with attempts by the veteran to continue 
to work.  He was able to work for a short period, i.e. 
approximately June 1993, but his condition worsened and he 
had been unable to work since July 1993.

A July 1994 clinical record from the VA states that the 
veteran's illness was still not controlled.

An August 1994 VA treatment record states that the veteran 
was unable to work because of his bipolar disorder, and that 
it was expected he would continue to be disabled for over a 
year to come.

The veteran was examined by the VA in August 1994, at which 
time he was diagnosed with bipolar disorder and was found to 
be mildly depressed.  A Global Assessment of Functioning of 
50 was assessed.

An October 1994 Social Security Administration examination 
indicates that the veteran had a depressive syndrome, 
characterized by sleep disturbance, psychomotor agitation or 
retardation, decreased energy, feelings of guilt or 
worthlessness, difficulty concentrating or thinking, and 
thoughts of suicide.  The veteran's degree of limitation was 
considered "marked" regarding: restriction of the activity 
of daily living, difficulties in maintaining social 
functioning, and deficiencies of concentration, persistence 
or pace resulting in failure to complete tasks in a timely 
manner.

The veteran's private treatment provider, Thomas A. Warner, 
MFCC, noted in a September 1995 letter, that the veteran had 
already been approved for Social Security disability 
benefits.  In accompanying notes, Mr. Warner indicated that, 
depending on the severity of the veteran's depression, the 
veteran might be relatively inactive, staying at home without 
leaving for several days.  When depressed the veteran might 
be able to complete only one task per day.  The veteran's 
social activities had steadily declined over the past three 
years, and for that period, he had been moderately to 
severely depressed.  Regarding the veteran's present illness, 
Mr. Warner opined that the veteran had a depressed mood, was 
restless, had frequent waking, i.e. four times per night, and 
had a decline in performing simple tasks that were previously 
possible, such as balancing a checkbook or completing forms.  
The veteran was lethargic, and easily frustrated and 
exhausted when mental effort was required.  He had difficulty 
concentrating and staying focused on tasks.  The veteran had 
had recent suicidal ideation, as well as feelings of 
uselessness and worthlessness, it was noted.  The amount of 
time the veteran had been able to sustain employment, 
however, had become shorter, and the amount of time to regain 
the ability to work had become longer.  At present, with the 
veteran's state of depression, his stress tolerance was very 
low, decision-making was fair to poor, and his ability to 
handle work-related interpersonal conflict was poor.  The 
veteran's current depression had persisted over the past two 
to three years despite medication and psychotherapy.

In a March 1996 letter, Mr. Warner noted that although the 
veteran had shown some improvement from when the depression 
had been most severe, and he had some days that he could 
function fairly well, this improvement was neither sustained 
nor consistent.  Most days the veteran could not manage eight 
hours of normal work-related stress, and if he were working 
reduced hours, perhaps four hours per day, he would not 
likely be able to manage more than three days per week.

At a March 1996 hearing before the Board, the veteran 
testified that he had been unemployed for approximately two 
years.  He indicated that either a manic episode or a 
depressive episode would force him to leave the workforce for 
a while.  He admitted to having been violent and to having 
hurt himself.

The veteran was hospitalized by the VA in March 1997.  His 
symptoms varied during his stay, but at times various 
findings were noted, such as his being aggressive and 
assaultive; being grossly disorganized, tangential and having 
confused thinking; and having urinated in the corner of his 
room one night.  His Global Assessment of Functioning was 30 
to 40.

The veteran was hospitalized by the VA in April 1997 with a 
similar presentation as the previous admission.  His Global 
Assessment of Functioning was 30 to 40.

A June 23, 1997 VA treatment record notes the veteran's 
fluctuations in mood had ranged from euphoria and mania to 
profound suicidal depression.  It was stated that he was 
unable to work because of his illness.  His prognosis was 
"guarded."

The veteran was examined by the VA in October 1997 at which 
time the veteran's complaints included racing thoughts and 
illusions regarding "shadows found, etc."  He also 
described hearing male and female voices when no one else was 
present.  Objectively, the veteran's mood was hypomanic with 
labile affect, more irritable than euphoric with decreased 
frustration tolerance.  He admitted to intermittent thoughts 
of hurting himself, as well as having paranoid ideation and 
auditory hallucinations.  He denied ideas of reference, 
although he said he sometimes felt he was the center of the 
universe.  He was alert and oriented times three, although he 
was two days behind on the date.  He remembered one out of 
three objects after five minutes.  He was diagnosed with 
bipolar disorder, hypomanic--manic.  The veteran's current 
and past-year Global Assessment of Functioning was assessed 
at 35.  The examiner stated that it appeared that the veteran 
had not been able to sustain any real gainful employment 
since 1994.

The veteran was hospitalized by the VA from September to 
October 1998.  Bipolar disorder was diagnosed; his Global 
Assessment of Functioning was 40.

The veteran was provided a VA consultation examination in 
June 1999, at which time the medical record was reviewed.  At 
that particular time, the veteran was not manic, but was 
dysphoric; he reportedly experienced depression and anhedonia 
much of the time.  The diagnosis was of bipolar affective 
disorder, predominantly manic by history, in a mildly 
depressive phase.  The Global Assessment of Functioning 
presently and over the past year was 60.  The examiner stated 
that the veteran had a twenty-year history of severe bipolar 
affective disorder, with four hospitalizations.  Considering 
the veteran's functioning "today in isolation" he would be 
able to engage in employment in an open labor market, it was 
indicated.  In order to gain and retain employment, however, 
the veteran, it was concluded, would have to sustain adequate 
functioning for considerably longer than his history suggests 
is the case for him.  When manic or severely depressed, the 
report states, the veteran was clearly unable to engage in 
any kind of useful employment.  The veteran's memory problems 
too, as described, would interfere at least moderately with 
most kinds of employment suitable for him.  The examiner 
further noted that the veteran's Global Assessment of 
Functioning of 60 reflected the symptoms shown the day of the 
examination, and that the veteran's worst Global Assessment 
of Functioning over the past two years would probably be 
about 25, reflecting very serious mental symptoms requiring 
psychiatric hospitalization.  The veteran was not presently 
working, it was found, because of his mental condition which 
had the effect of making it extremely difficult for him to 
obtain and retain employment in an open labor market, even as 
he has some periods of only moderate impairment.

In a July 1999 letter, the consulting physician attempted to 
clarify his findings from the previous month's examination.  
He stated that the veteran's illness was permanent in nature, 
with the degree of impairment fluctuating from slight to 
moderate--as on the date of the examination--to very severe 
requiring hospitalization.  If the veteran had already had a 
job, it was opined, he would likely be able to work with 
slight to moderate impairment.  Nonetheless, the examiner 
concluded that the veteran's long history of wide mood swings 
to extremes, requiring psychiatric hospitalization, was 
incompatible with his obtaining and retaining employment in 
an open labor market.  The examiner acknowledged that the 
veteran might have been able to obtain employment the date of 
the examination, but that the veteran could not retain 
gainful employment on a continuing basis  because of extreme 
mood swings and related psychotic [symptoms] and other severe 
mental symptoms.


II.  Analysis

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provide him with the higher rating--at least after the 
November 1996 effective date of the new regulations.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997); compare Rhodan v. West, 12 Vet. App. 55 
(1998); appeal dismissed, 99-7041 (Fed. Cir. Oct. 28, 1999); 
vacated and remanded, Haywood v. West, 99-7056 (Fed. Cir. 
Oct. 28, 1999).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's bipolar disorder is currently 
evaluated as 30 percent disabling.  Under the former 
regulations, this disorder was rated under 38 C.F.R. § Part 
4, Diagnostic Code 9206, as a "psychotic disorder."  A 100 
percent evaluation under the former regulations requires 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent evaluation 
requires lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 50 
percent evaluation requires considerable impairment of social 
and industrial adaptability.  A 30 percent evaluation under 
the former regulations contemplates definite impairment of 
social and industrial adaptability.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

Further, under the former regulations, 38 C.F.R. § 4.16(c) 
states that if the only service-connected disability is a 
mental disorder assigned a 70 percent evaluation , and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular 
evaluation.  Cf. Johnson v. Brown, 7 Vet. App. 95 (1995).

In this case, the veteran's disability has been described as 
being cyclical in nature, and thus he generally would be 
entitled to be examined during a period of exacerbation.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  The examinations 
of record when taken together, in fact, present a disability 
picture that is quite severe overall.  By the very nature of 
the veteran's bipolar disorder, based upon findings of 
record, it is not unexpected that he will have occasional 
periods of moderate functioning.  The veteran's disability is 
much like a situation that is "capable of repetition, yet 
evading review."  The condition, however, is considered 
permanent and often has left him essentially nonfunctional, 
even though periods of moderate functioning have occurred.  
Recent examination reports make clear, however, that these 
periods are apparently becoming shorter, and that he is 
severely disabled at other times.  The veteran's documented 
behavior and grossly disorganized thinking during the March 
1997 VA hospitalization is particularly instructive in this 
regard.  It is his overall inability to function, other than 
merely sporadically, that the Board finds most persuasive in 
this case.

While not binding on the VA, the October 1994 examination 
findings reported to the Social Security Administration are 
persuasive and fit the rest of the record showing severe 
impairment.  At that time, the veteran had a marked 
restriction of his activity of daily living, marked 
difficulties in maintaining social functioning, and marked 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner.  See 
generally, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thomas Warner's treatment notes further indicate that the 
veteran has had severe difficulties over any sustained 
period, and the veteran's social activities have steadily 
declined.  These findings are supported by the several Global 
Assessment of Functioning scores that reflect the veteran's 
continuing, severe difficulties.

The Board finds that based on the evidence of record, the 
veteran has clearly demonstrated severe impairment of social 
and industrial adaptability, that would at least entitle him 
to a 70 percent evaluation under the former criteria.

Furthermore, the most recent Global Assessment of Functioning 
scores reflect also clearly show that the veteran is unable 
to work due to his service-connected mental disorder.  See 
38 C.F.R. § 4.125 (1996) and 38 C.F.R. § 4.130 (regarding the 
use of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM), which defines Global Assessment of 
Functioning).  Almost all of the scores of record clearly 
show the veteran's inability to function in the workplace 
over any sustained period.  The detailed June 1999 VA 
consultation examination and subsequent explanatory letter 
reveal that although the veteran's functioning, at times, 
might warrant a score of 60, showing moderate functioning, 
this score ultimately does not represent his overall ability 
to work.  The score of 60 represents intermittent improvement 
that the veteran may have at times.  His other scores, such 
as 40, 30 reflect a more common level of impairment, which 
apparently has been based upon an inability to work.  He even 
has a score as low as 25, which fits in a range that the DSM 
describes as: behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment; or an inability to function in 
almost all areas, e.g. staying in bed all day, having no job, 
home or friends.  These Global Assessment of Functioning 
scores are fully consistent with the record, which contains 
repeated conclusions over the years that the veteran has been 
unable to work.  At most, the veteran has periods of 
reasonable functioning, but he has not been shown to be able 
to retain employment on any continuing basis.

The veteran has thus demonstrated severe impairment of social 
and industrial adaptability, which would warrant a 70 percent 
evaluation under the former regulations, but is also 
unemployable due to his service-connected psychiatric 
disorder, which raises the evaluation to 100 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (c); Part 4, Diagnostic 
Code 9206 (1996).

Since a 100 percent evaluation is in order for the veteran's 
service-connected bipolar disorder under the former 
regulations, additional consideration of the new regulations 
is unnecessary.  The full benefit has been granted.  Compare 
38 C.F.R. § 3.951 (a readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved).

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a 100 percent disability evaluation for 
bipolar disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


